DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7 stand rejected under Section 102.  Claims 8-20 stand allowed.  The specification and drawings stand objected to.
Applicants amended claims 1, 3, and 7, provided replacement drawings, and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawing objections: Applicants’ amendments address most of the drawing objections and are accepted and entered.  No new matter has been added.  Certain objections were not addressed and are re-stated in the section below.  Those objections which were addressed are withdrawn.
Specification objections: As with the drawing objections, applicants’ amendments address most of the specification objections and are accepted and entered.  No new matter has been added.  Certain objections were not addressed and are re-stated in the section below.  Those objections which were addressed are withdrawn.
Amendments to claims 3 and 7:  These amendments add no new matter and are accepted and entered.
Section 102 rejections: Applicant's arguments have been fully considered and are persuasive.   The Section 102 rejections are withdrawn.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because of the following minor informalities:
(a) In Figure 4, upper right corner: Change 105 to 105-4.  See applicants’ specification, page 15, paragraph 44, line 4.Compare with 105-1 through 105-3.

    PNG
    media_image1.png
    423
    757
    media_image1.png
    Greyscale

 (b) Sacrificial gate structures 132, described in applicants’ specification, page 15, paragraphs 43-44, are not shown in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate two different items in the specification:
Reference number
First item
Second item
132
Nano-sheet, page 8, paragraph 24, line 7
Sacrificial gate structure, page 15, paragraph 43, line 2


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 21, line 3: Change 150 and 152 to 122-1 and 124-1, respectively.  
Page 7, paragraph 22, line 3: Change 156 and 154 to 122-2 and 124-2, respectively. 
Page 15, paragraph 43, line 2: Delete 132 if not shown or claimed.
Page 15, paragraph 44, line 1: Delete 132 if not shown or claimed.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein a portion of the high-k gate dielectric layer is directly over the isolation”, in combination with the remaining limitations of the claim.
With regard to claims 1-7: The claims have been found allowable due to their dependency from claim 1 above.

With regard to claims 9-15: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “forming a high-k gate dielectric layer over the first fin structure, the second fin structure and the third fin structure, and surround each of the nanosheets; forming a first work function metal layer to surround each of the nanosheets; forming a first passivation layer to wrap each of the nanosheets; forming a second work function metal layer to cover the first fin structure, the third fin structure 
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897